  Case 19-80064-TLS                Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                      Desc Main
                                              Document     Page 1 of 15


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                  )
      SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1) Case No. 19-80064 -TLS
                                                                                 )
                               Debtors.                                          ) (Joint Administration Requested)
                                                                             )

                       DEBTORS’ MOTION FOR (I) AUTHORITY
                 TO (A) PREPARE A LIST OF CREDITORS IN LIEU OF A
             FORMATTED MAILING MATRIX, (B) FILE A CONSOLIDATED
           LIST OF THE DEBTORS’ 30 LARGEST UNSECURED CREDITORS,
       (C) REDACT PERSONAL INFORMATION FOR INDIVIDUAL CREDITORS,
          (II) APPROVAL OF THE FORM AND MANNER OF NOTICE OF THE
     COMMENCEMENT OF THESE CHAPTER 11 CASES, AND (III) RELATED RELIEF

             Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 state as follows in support of this motion (this “Motion”):

                                                    Relief Requested

             1.       The Debtors seek entry of an order authorizing the Debtors to: (a) prepare a

 consolidated list of creditors in lieu of submitting separate, formatted mailing matrices for each

 Debtor (the “Creditor Matrix”); (b) file a consolidated list of the Debtors’ 30 largest unsecured

 creditors; and (c) redact certain personal identification information for individual creditors.




 1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.




 KE 58630143
Case 19-80064-TLS         Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37         Desc Main
                                   Document     Page 2 of 15


       2.      The Debtors also respectfully request (a) approval of the form and manner of

notifying creditors of the commencement of these chapter 11 cases, substantially in the form

attached as Exhibit A and (b) related relief, as the Court finds appropriate.

       3.      Additionally, the Debtors respectfully request leave to submit a proposed order

for the Court’s consideration to grant the relief requested herein.

                                     Jurisdiction and Venue

       4.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General

Rule 1.5 of the United States District Court for the District of Nebraska. The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The bases for the relief requested herein are sections 105(a), 342(a), and 521 of

the Bankruptcy Code, Bankruptcy Rules 1007(a)(1) and (d) and 2002(a) and (f), and Rules

9013-1 and 9037-1.C of the Nebraska Rules of Bankruptcy Procedure (the “Local Rules”).

                                           Background

       7.      The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and

optical services departments. The Debtors are headquartered in Green Bay, Wisconsin, and

operate approximately 367 stores in 25 states throughout the United States, as well as e-

commerce operations. The Debtors and their non-Debtor subsidiaries generated approximately

                                                  2
Case 19-80064-TLS         Doc 6     Filed 01/16/19 Entered 01/16/19 08:34:37               Desc Main
                                    Document     Page 3 of 15


$2.6 billion in revenue in fiscal year 2017 and currently employ approximately 14,000 people

throughout the United States.

       8.      On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b) No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

       9.      A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                           Basis for Relief

       10.     Section 521(a) of the Bankruptcy Code and Bankruptcy Rule 1007(a)(1)

(collectively, the “Notice Rules”) require a debtor in a voluntary chapter 11 case to file a list

containing the name and complete address of each creditor.                  In addition, Bankruptcy

Rule 1007(d) requires a debtor to file a list containing the name, address, and claim of the

creditors holding the 30 largest unsecured claims against the debtor.               Bankruptcy Rule

2002(a)(1) also provides that the clerk (or other person directed by the court) must give the

debtor, the United States Trustee, all creditors, and any indenture trustee at least 21-days’ notice

by mail of the meeting of creditors under section 341 of the Bankruptcy Code. Bankruptcy Rule

2002(f)(1) also provides that notice of the order for relief shall be sent by mail to all creditors.



                                                   3
Case 19-80064-TLS        Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37            Desc Main
                                  Document     Page 4 of 15


       11.     The Debtors submit that permitting them to maintain a single consolidated list of

creditors in lieu of filing a separate creditor matrix for each Debtor is warranted under the

circumstances of these chapter 11 cases. Specifically, maintaining a single consolidated list of

creditors will benefit the Debtors and their estates by allowing the Debtors to more efficiently

provide required notices to parties-in-interest and reduce the potential for duplicate mailings.

Indeed, many of the Debtors’ creditors overlap and thus, to the extent that the Debtors are

required to maintain separate mailing matrices, a substantial number of parties likely would

receive multiple copies of the same notice.

       12.     There are 14 Debtors in these chapter 11 cases. As of the Petition Date, the

Debtors have borrowed or issued approximately $440 million in aggregate principal amount of

funded indebtedness in addition to other obligations arising in the ordinary course of the

Debtors’ business operations.     The Debtors estimate that there are thousands of potential

creditors and parties in interest (on a consolidated basis) in these chapter 11 cases. As such,

requiring the Debtors to comply with the matrix requirements would be an exceptionally

burdensome task and would greatly increase the risk and recurrence of error of information

already on computer systems maintained by the Debtors or their agents.

       13.     Accordingly, the Debtors, working with their proposed notice and claims agent,

have prepared a single, consolidated list of the Debtors’ creditors in electronic format. To ensure

that no parties-in-interest are prejudiced, the Debtors will make their consolidated list of

creditors available in readable electronic format to any party in interest who so requests (or in

non-electronic format at such requesting party’s sole cost and expense). The Debtors therefore

submit that the preparation and maintenance of a single consolidated creditor list is warranted

under the facts and circumstances present in these chapter 11 cases.



                                                4
Case 19-80064-TLS             Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                        Desc Main
                                         Document     Page 5 of 15


        14.      Concurrently with the filing of this motion, the Debtors are seeking to retain

Prime Clerk LLC (“Prime Clerk”), as their notice and claims agent in these chapter 11 cases. 2 If

this application is granted, the proposed notice and claims agent will, among other things, assist

with the consolidation of the Debtors’ computer records into a creditor database and complete

the mailing of notices to the parties in such database.

        15.      Specifically, the Debtors propose that their proposed notice and claims agent

undertake all mailings directed by the Court, the United States Trustee for the District of

Nebraska (the “U.S. Trustee”), or as required by section 342(a) of the Bankruptcy Code and

Bankruptcy Rules 2002(a) and (f), including the notice of commencement of these chapter 11

cases, substantially in the form attached hereto as Exhibit A (the “Notice of Commencement”).

The Debtors believe that using the proposed notice and claims agent to promptly provide notices

to all applicable parties will maximize efficiency in administering these chapter 11 cases and will

ease administrative burdens that would otherwise fall upon the Court and the U.S. Trustee.

Additionally, the Debtors’ proposed notice and claims agent will assist the Debtors in preparing

creditor lists and mailing initial notices.               Accordingly, the Debtors believe maintaining

electronic-format lists of creditors rather than preparing and filing separate creditor matrices for

each Debtor will not only maximize efficiency and accuracy, but also reduce costs.

        16.      Additionally, the Debtors do not believe that members of its customer rewards

program hold “claims” as defined in section 101(5) of the Bankruptcy Code, or qualify as


2   The request to retain the proposed notice and claims agent is made pursuant to section 156(c) of title 28 of the
    United States Code, which empowers the Court to use outside facilities or services pertaining to the provisions
    of notice of the administrative information to parties-in-interest so long as the costs of the services are paid for
    out of assets of the estate. See 28 U.S.C. § 156(c); see also Debtors’ Application for Entry of An Order
    (I) Authorizing the Retention and Appointment of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent,
    Effective Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief, filed contemporaneously
    herewith.



                                                          5
Case 19-80064-TLS          Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37             Desc Main
                                    Document     Page 6 of 15


“creditors” under section 101(10) of the Bankruptcy Code, on account of their participation in

such program. Accordingly, the Debtors do not believe that such members are entitled to service

on account of such participation, unless otherwise requested in these chapter 11 cases.

I.      Cause Exists to Authorize the Debtors to Prepare a List of Creditors in Lieu of
        Submitting a Formatted Mailing Matrix.

        17.     As stated above, the Notice Rules require a debtor to file a list containing the

name and address of each creditor. In addition, and as discussed below, Bankruptcy Rule

1007(d) requires a debtor to file a list containing the name, address, and claim of the creditors

holding the 30 largest unsecured claims against the debtor. Further, Bankruptcy Rule 2002(a)(1)

provides, in relevant part, that “the clerk, or some other person as the court may direct, shall give

the debtor, the trustee, all creditors and indenture trustee at least 21-days’ notice by mail of . . .

the meeting of creditors under § 341 or § 1104(b) of the [Bankruptcy] Code.” See Fed. R. Bankr.

P. 2002(a)(1). Bankruptcy Rule 2002(f)(1) also provides that notice of “the order for relief”

shall be sent by mail to all creditors.

        18.     Permitting the Debtors to maintain a consolidated list of their creditors in

electronic format only, in lieu of filing a creditor matrix, is warranted under the circumstances of

these cases. Indeed, because the Debtors have many thousands of potential creditors and other

parties-in-interest, converting the Debtors’ computerized information to a format compatible

with the matrix requirements would be a burdensome task and would greatly increase the risk

and recurrence of error with respect to information already on computer systems maintained by

the Debtors or their agents. As such, the Debtors submit that the proposed maintenance of an

electronic list of creditors under the auspices of the proposed notice and claims agent is

consistent with applicable Local Rules.




                                                  6
Case 19-80064-TLS              Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                    Desc Main
                                          Document     Page 7 of 15


          19.      The Debtors, working together with the proposed notice and claims agent, already

have prepared a single, consolidated list of the Debtors’ creditors in electronic format. The

Debtors are prepared to make that list available in electronic form to any party in interest who so

requests (or in non-electronic form at such requesting party’s sole cost and expense) in lieu of

submitting a mailing matrix to the Court’s clerk’s office.

          20.      Courts in this circuit and other jurisdictions routinely grant this type of relief and

have approved relief similar to the relief requested in this motion with respect to preparation of a

consolidated, electronic list of a debtor’s creditors. See, e.g., In re Gordmans Stores, Inc., No.

17-80304 (TLS) (Bankr. D. Neb. Mar. 14, 2017); In re Peabody Energy Corp., No. 16-42529

(BSS) (Bankr. E.D. Mo. Apr. 15, 2016); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D.

Mo. Jan. 13, 2016); see also In re Sabine Oil & Gas Corp., No. 15-11835 (SCC) (Bankr.

S.D.N.Y July 16, 2015); In re NII Holdings, Inc., No. 14-12611 (SCC) (Bankr. S.D.N.Y. Sept.

16, 2014); In re Hawker Beechcraft, Inc., No. 12-11873 (SMB) (Bankr. S.D.N.Y. May 4, 2012). 3

II.       Cause Exists to Authorize the Debtors to File a Single Consolidated List of the
          Debtors’ 30 Largest Unsecured Creditors.

          21.      Bankruptcy Rule 1007(d) provides that a debtor shall file “a list containing the

name, address, and claim of the creditors that hold the 30 largest unsecured claims, excluding

insiders.” See Fed. R. Bankr. P. 1007(d). Because certain of the Debtors share many creditors

and the Debtors operate as a single business enterprise, the Debtors request authority to file a

single, consolidated list of their 30 largest general unsecured creditors.

          22.      Compiling separate top 30 creditor lists for each individual Debtor would

consume a substantial amount of the Debtors’ time and resources. Further, the Debtors believe a

3     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
      Copies of these orders are available upon request of the Debtors’ proposed counsel.



                                                          7
Case 19-80064-TLS               Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                    Desc Main
                                           Document     Page 8 of 15


single, consolidated list of the Debtors’ 30 largest unsecured, non-insider creditors will aid the

U.S. Trustee in its efforts to communicate with these creditors. As such, the Debtors believe that

filing a single consolidated list of the 30 largest unsecured creditors in these chapter 11 cases is

appropriate.

           23.      Courts in this circuit and other jurisdictions routinely grant this type of relief

requested in this motion with respect to filing a single consolidated list of the largest unsecured

creditors of a debtor and its debtor affiliates. See, e.g., In re Gordmans Stores, Inc., No. 17-

80304 (TLS) (Bankr. D. Neb. Mar. 14, 2017); In re Peabody Energy Corp., No. 16-42529 (BSS)

(Bankr. E.D. Mo. Apr. 15, 2016); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo.

Jan. 13, 2016); see also In re Sabine Oil & Gas Corp., No. 15-11835 (SCC)

(Bankr. S.D.N.Y. July 15, 2015); In re NII Holdings, Inc., No. 14-12611 (SCC) (Bankr.

S.D.N.Y. Sept. 16, 2014); In re LightSquared, Inc., No. 12-12080 (SCC) (Bankr. S.D.N.Y. May

15, 2012). 4

III.       Redaction of Certain Confidential Information.

           24.      Section 107(c)(1)(A) of the Bankruptcy Code provides that the Court “for cause,

may protect an individual, with respect to the following types of information to the extent the

court finds that disclosure of such information would create undue risk of identity theft . . . [a]ny

means of identification . . . contained in a paper filed, or to be filed in a case under” the

Bankruptcy Code. See 11 U.S.C. § 107(c)(1)(A). The Debtors respectfully submit that cause

exists to authorize the Debtors to redact address information of individual creditors—many of

whom are the Debtors’ employees—from the Creditor Matrix because such information could be


4      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
       Copies of these orders are available upon request of the Debtors’ proposed counsel.



                                                           8
Case 19-80064-TLS         Doc 6     Filed 01/16/19 Entered 01/16/19 08:34:37              Desc Main
                                    Document     Page 9 of 15


used to perpetrate identity theft. The Debtors propose to provide, under seal, an unredacted

version of the Creditor Matrix to the Court, the U.S. Trustee, and any official committee of

unsecured creditors appointed in these chapter 11 cases.

IV.    Authority to Mail Initial Notices to Creditors.

       25.     As stated above, the Debtors request that the proposed notice and claims agent

undertake all mailings directed by the Court, the U.S. Trustee, or as required by the Bankruptcy

Code, including the Notice of Commencement of these chapter 11 cases. The proposed notice

and claims agent’s assistance with the mailing and preparation of creditor lists and notices will

ease administrative burdens that otherwise would fall upon the Court and the U.S. Trustee. With

such assistance, the Debtors can file a computer-readable consolidated list of creditors and also

undertake all necessary mailings.

V.     Customer Rewards Program Members.

       26.     Currently, approximately 3.2 million active customers are enrolled in the Debtors’

customer rewards program, the Shopko Rewards℠ Loyalty Program (“the Rewards Program”).

However, as stated in the terms and conditions of the Rewards Program, rewards points

accumulated through this program do not have any cash or other monetary value, and the

Debtors retain all right, title, and interest, including property rights, in such points. As such, the

Rewards Program members do not hold “claims,” as defined in section 101(5) of the Bankruptcy

Code, or qualify as “creditors” under section 101(10) of the Bankruptcy Code, on account of

their participation in the Rewards Program.

       27.     Also, section 107(b)(1) of the Bankruptcy Code provides that, “[o]n request of a

party in interest, the bankruptcy court shall . . . protect an entity with respect to a trade secret or

confidential research, development, or commercial information.” 11 U.S.C. § 107(b)(1). This

statute is implemented through Bankruptcy Rule 9018, which provides that the Court may “make
                                                  9
Case 19-80064-TLS         Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37            Desc Main
                                  Document      Page 10 of 15


any order which justice requires to,” among other things, “protect the estate or any entity in

respect of a trade secret or other confidential research, development, or commercial

information.” Fed. R. Bankr. P. 9018(b). Commercial information includes, among other things,

information that would cause an unfair advantage to competitors by providing them information

as to the commercial operations of the debtor. See Video Software Dealers Ass’n v. Orion

Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir. 1994).

       28.     Accordingly, the Debtors believe this information to be commercially sensitive

information and the Debtors do not believe that the Rewards Program members are entitled to

service on account of such participation, unless otherwise requested in these chapter 11 cases and

respectfully seek an order of the Court confirming that fact out of an abundance of caution.

                                              Notice

       29.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP

Facility; (e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue

Service; (g) the United States Securities and Exchange Commission; (h) the office of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s

Office for the District of Nebraska; and (j) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       30.     No prior request for the relief sought in this motion has been made to this or any

other court.

                                                10
Case 19-80064-TLS         Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37           Desc Main
                                  Document      Page 11 of 15


       WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: January 16, 2019           /s/ Michael T. Eversden
 Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                  Travis M. Bayer (pro hac vice pending)
                                  Jamie Netznik (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   travis.bayer@kirkland.com
                                                   jamie.netznik@kirkland.com
                                  - and -
                                  Steven Serajeddini (pro hac vice pending)
                                  Daniel Rudewicz (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 6    Filed 01/16/19 Entered 01/16/19 08:34:37   Desc Main
                            Document      Page 12 of 15


                                       Exhibit A

                                Notice of Commencement
        Case 19-80064-TLS              Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                       Desc Main
                                                 Document      Page 13 of 15
Information to identify the case:
Debtor: Specialty Retail Shops Holding Corp., et al.                                                                    EIN: XX-XXXXXXX

United States Bankruptcy Court District of Nebraska

Case Number: 19 - [___] ([__])                                                   Date case filed for chapter 11: January 16, 2019

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                12/15


For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of
creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take
action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a
deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.

Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from
discharge may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11
below for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the
address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov) or at the website maintained
by the Debtor’s noticing and claims agent, Prime Clerk LLC, at https://cases.primeclerk.com/shopko.

The staff of the bankruptcy clerk's office cannot give legal advice. Do not file this notice with any proof of claim or other
filing in the case.

1.   Debtor’s full name: Specialty Retail Shops Holding Corp.

         Jointly Administered Cases

                           DEBTOR                              ADDRESS                    CASE NO.              EIN #

              Specialty Retail Shops Holding         700 Pilgrim Way, Green Bay,
                                                                                       19-[____]           XX-XXXXXXX
              Corp.                                  Wisconsin, 54304
              Pamida Stores Operating Co.,           8800 F Street, Omaha,
                                                                                       19-[____]           XX-XXXXXXX
              LLC                                    Nebraska 68127
                                                     8800 F Street, Omaha,
              Pamida Transportation, LLC                                               19-[____]           XX-XXXXXXX
                                                     Nebraska 68127
                                                     700 Pilgrim Way, Green Bay,
              Penn-Daniels, LLC                                                        19-[____]           XX-XXXXXXX
                                                     Wisconsin, 54304
              Place’s Associates’ Expansion,         8800 F Street, Omaha,
                                                                                       19-[____]           XX-XXXXXXX
              LLC                                    Nebraska 68127
                                                     700 Pilgrim Way, Green Bay,
              Retained R/E SPE, LLC                                                    19-[____]           XX-XXXXXXX
                                                     Wisconsin, 54304
                                                     700 Pilgrim Way, Green Bay,
              Shopko Finance, LLC                                                      19-[____]           XX-XXXXXXX
                                                     Wisconsin, 54304
                                                     4161 Second Street South, St.
              Shopko Gift Card Co., LLC                                                19-[____]           XX-XXXXXXX
                                                     Cloud, Minnesota, 56301
                                                     700 Pilgrim Way, Green Bay,
              ShopKo Holding Company, LLC                                              19-[____]           XX-XXXXXXX
                                                     Wisconsin, 54304
              ShopKo Institutional Care              700 Pilgrim Way, Green Bay,
                                                                                       19-[____]           XX-XXXXXXX
              Services Co., LLC                      Wisconsin, 54304
              ShopKo Optical Manufacturing,          700 Pilgrim Way, Green Bay,
                                                                                       19-[____]           XX-XXXXXXX
              LLC                                    Wisconsin, 54304
        Case 19-80064-TLS               Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                       Desc Main
                                                  Document      Page 14 of 15


                            DEBTOR                              ADDRESS                       CASE NO.           EIN #

                                                      700 Pilgrim Way, Green Bay,
                ShopKo Properties, LLC                                                      19-[____]        XX-XXXXXXX
                                                      Wisconsin, 54304
                ShopKo Stores Operating Co.,          700 Pilgrim Way, Green Bay,
                                                                                            19-[____]        XX-XXXXXXX
                LLC                                   Wisconsin, 54304
                                                      700 Pilgrim Way, Green Bay,
                SVS Trucking, LLC                                                           19-[____]        XX-XXXXXXX
                                                      Wisconsin, 54304

2.   All other names used in the last 8 years: N/A


3.   Address: 700 Pilgrim Way, Green Bay, Wisconsin, 54304
4.   Debtors’ Proposed Counsel

      Steven Serajeddini (pro hac vice admission pending)                         James Niemeier (NE Bar No. 18838)
      Daniel Rudewicz (pro hac vice admission pending)                            Michael T. Eversden (NE Bar No. 21941)
      KIRKLAND & ELLIS LLP                                                        Lauren R. Goodman (NE Bar No. 24645)
      KIRKLAND & ELLIS INTERNATIONAL LLP                                          McGrath North Mullin & Kratz, P.C. LLO,
      601 Lexington Avenue                                                        First National Tower, Suite 3700
      New York, New York 10022                                                    1601 Dodge Street
      Telephone:       (212) 446-4800                                             Omaha, Nebraska 68102
      Facsimile:       (212) 446-4900                                             Telephone:        (402) 341-3700
      Email:           steven.serajeddini@kirkland.com                            Facsimile:        (402) 341-0216
                       daniel.rudewicz k@kirkland.com                             Email:            jniemeier@mcgrathnorth.com
                                                                                                    meversden@mcgrathnorth.com
      - and –                                                                                       lgoodman@mcgrathnorth.com

      James H.M. Sprayregen, P.C.
      Patrick J. Nash, Jr., P.C. (pro hac vice admission pending)
      Travis Bayer (pro hac vice admission pending)
      Jamie Netznik (pro hac vice admission pending)
      KIRKLAND & ELLIS LLP
      KIRKLAND & ELLIS INTERNATIONAL LLP
      300 North LaSalle
      Chicago, Illinois 60654
      Telephone:         (312) 862-2000
      Facsimile:         (312) 862-2200
      Email:             james.sprayregen@kirkland.com
                         patrick.nash@kirkland.com
                         travis.bayer@kirkland.com
                         jamie.netznik@kirkland.com


5.   Bankruptcy clerk's office

      Documents in this case may be filed        Address of the Bankruptcy Clerk’s                        Hours open:
      at this address.                                        Office:                                   Monday − Friday
                                                  Roman L. Hruska, United States                       8:00 AM − 4:30 PM
      You may inspect all records filed in                  Courthouse                            Contact phone 402−661−7444
      this case at this office or online at       111 South 18th Plaza, Suite 1125
      www.pacer.gov.                                    Omaha, NE 68102

6.   Meeting of creditors

      The debtor's representative must         Time and Date To be Determined                                Location:
      attend the meeting to be questioned                                                                To Be Determined
      under oath.                              The meeting may be continued or
                                               adjourned to a later date. If so, the date
      Creditors may attend, but are not        will be on the court docket.
      required to do so.
          Case 19-80064-TLS              Doc 6      Filed 01/16/19 Entered 01/16/19 08:34:37                          Desc Main
                                                   Document      Page 15 of 15


7.   Proof of claim deadline

           Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent at a later time.

           A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form is attached and may be
           obtained at www.neb.uscourts.gov or any bankruptcy clerk’s office

           Your claim will be allowed in the amount scheduled unless:
      •    Your claim is designated as disputed, contingent or unliquidated;
      •    You file a proof of claim in a different amount; or
      •    You receive another notice

           If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file a
           proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may file a proof
           of claim even if your claim is scheduled.

           You may review the schedules at the bankruptcy clerk's office or online at www.neb.uscourts.gov

           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of claim
           submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For example, a
           secured creditor who files a proof of claim may surrender important nonmonetary rights, including the right to a jury
           trial.

8.   Exception to discharge deadline

      The bankruptcy clerk's office        You must start a judicial proceeding by filing a complaint if you want to have a debt
      must receive a complaint and         excepted from discharge under 11 U.S.C. § 1141(d)(6)(A).
      any required filing fee by the
      following deadline.                  Deadline for filing the complaint: To be Determined

9.   Creditors with a foreign address

     If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to extend the deadlines in
     this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.

10. Filing a Chapter 11 bankruptcy case

     Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court confirms it. You
     may receive a copy of the plan and a disclosure statement telling you about the plan, and you may have the opportunity to vote on
     the plan. You will receive notice of the date of the confirmation hearing, and you may object to confirmation of the plan and attend
     the confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the property and may continue to
     operate its business.

11. Discharge of debts

     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt. See 11 U.S.C. §
     1141(d). A discharge means that creditors may never try to collect the debt from the debtor except as provided in the plan. If you
     want to have a particular debt owed to you excepted from the discharge under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial
     proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk's office by the deadline.
